IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                    June 14, 2000 Session

 TENNESSEE MEDICAL ASSOCIATION, ET AL. v. TENNESSEE BOARD
                  OF DENTISTRY, ET AL.

                  An Appeal from the Chancery Court for Davidson County
                       No. 98-2709-II  Carol L. McCoy, Chancellor



                     No. M1999-02279-COA-R3-CV - Filed July 25, 2001


         This is an appeal of an administrative decision involving the Tennessee Dental Practice Act.
A licensed dentist petitioned the Tennessee Board of Dentistry to declare that he had the right under
his dental license to perform various cosmetic procedures involving the face and neck, such as face
lifts and nose jobs. The petition was granted and the Board of Dentistry issued a declaratory order
that the petitioning dentist could perform such cosmetic procedures. The Appellees, including the
Tennessee Medical Association, petitioned the Chancery Court to review the Board of Dentistry's
decision. The Chancery Court reversed the Board of Dentistry’s decision, finding that the Board had
improperly expanded the practice of dentistry beyond what the legislature intended and that its
decision was not supported by substantial and material evidence. On appeal, we affirm, finding that
the Board’s decision was contrary to the Dental Practice Act.

               Tenn. R. App. P. 3; Judgment of the Chancery Court Affirmed

HOLLY KIRBY LILLARD, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J.,
W.S., and ALAN E. HIGHERS, J., joined.

Parks T. Chastain, Tisha R. Zello, Nashville, Tennessee, for the appellant, William L. Hunter, III.

David L. Steed, Marc E. Overlock, Nashville, Tennessee, for the appellees, Tennessee Medical
Association, Dwayne Fulks, M.D., and Stephen Pratt, M.D.

Paul G. Summers, Attorney General and Reporter, Michael E. Moore, Solicitor General, and
Michelle Hohnke Joss, Assistant Attorney General, for the appellee, Tennessee Board of Dentistry.

Raymond G. Prince, John R. Hellinger, Nashville, Tennessee, Harvey M. Applebaum, Joan L.
Kutcher, Keith A. Noreika, Washington, D.C., for the amici curiae, Tennessee Dental Association,
Tennessee Society of Oral and Maxillofacial Surgeons, and American Association of Oral and
Maxillofacial Surgeons.
                                             OPINION


       This is an appeal of an administrative decision involving the Tennessee Dental Practice Act.
William L. Hunter, III, D.D.S., (“Dr. Hunter”) is a licensed dentist practicing in Maury County,
Tennessee. Dr. Hunter is a specialist in “oral and maxillofacial surgery.” He is not a licensed
physician. In March 1996, Dr. Hunter filed a petition with the Tennessee Board of Dentistry
(“Board”) seeking a declaratory order, pursuant to Tennessee Code Annotated § 4-5-223(a) (1998).
Dr. Hunter’s petition sought an order from the Board declaring:

       1) That the performance of facial and/or head and neck cosmetic surgery constitutes
       the practice of oral and maxillofacial surgery, a specialty of dentistry. 2) That the
       performance of these procedures including, but are [sic] not limited to,
       blepharoplasty, rhytidectomy, rhinoplasty, otoplasty, liposuction, chemical peel,
       dermabrasion, and removal and reconstruction of benign and malignant lesions,
       constitute the practice of oral and maxillofacial sugery [sic], a specialty of dentistry.
       3) That the performance of these procedures constitute [sic] the practice of dentistry
       under the Tennessee Dental Practice Act.

Dr. Hunter asked the Board to issue an order stating that he could perform procedures such as: 1)
blepharoplasty, or “eye lift”; 2) rhytidectomy, or “face lift”; 3) rhinoplasty, or “nose job”; 4)
otoplasty, a procedure in which the ears are “tacked” back so they do not protrude excessively from
the head; 5) liposuction, a surgical fat-removal procedure; 6) chemical peel, a procedure in which
facial skin is burned with caustic chemicals and allowed to heal; 7) dermabrasion, a procedure in
which facial skin is scrubbed with abrasive materials; and 8) the “esthetic reconstruction” of benign
and malignant lesions, such as moles, anywhere on the head and neck. For ease of reference, these
procedures will be referred to as “cosmetic procedures.”

        Prior to filing the petition, Dr. Hunter applied for privileges at Maury Regional Medical
Center to perform these cosmetic procedures. The hospital denied his request, stating that Dr.
Hunter lacked residency or fellowship training, that his performance of these cosmetic procedures
would violate the local standard of care, and that it would expose the hospital to undue liability. In
his petition before the Board of Dentistry, Dr. Hunter acknowledged that he routinely performs these
cosmetic procedures in his office.

        Initially, in May 1996, the Board ruled that the word “esthetic,” appearing in the definition
of “oral and maxillofacial surgery” in the Rules of the Tennessee State Board of Dentistry, was broad




                                                 -2-
enough to encompass such cosmetic procedures.1 The Rules of the Board of Dentistry define “oral
and maxillofacial surgery” as:

         That specialty branch of dentistry which includes the diagnosis, surgical and
         abjunctive treatment of diseases, injuries and defects involving both the functional
         and esthetic aspects of the hard and soft tissues of the oral and maxillofacial regions.

See Rules of the Tennessee State Board of Dentistry, General Rules, Chap. 0460-1-.01(14) (April
2000) (emphasis added). Subsequently, in June 1996, Dr. Hunter filed a petition with the Davidson
County Chancery Court for review of the Board’s decision, pursuant to Tennessee Code Annotated
§ 4-5-322(b)(1) (1998). Dr. Hunter asserted in his petition that the Board failed to address the issue
of whether he could perform such cosmetic procedures within his license as a dentist and his
specialty certification as an oral and maxillofacial surgeon. By agreement, Dr. Hunter’s petition with
the Chancery Court was remanded to the Board for further proceedings.

        Meanwhile, in June 1996, several parties sought to intervene in Dr. Hunter’s proceedings
before the Board. These parties were Dwayne Fulks, M.D., a plastic and reconstructive surgeon
practicing in Columbia, Tennessee, Stephen Pratt, M.D., a plastic and reconstructive surgeon
practicing in Nashville, Tennessee, and the Tennessee Medical Association (“TMA”). By
agreement, Dr. Fulks, Dr. Pratt, and the TMA were permitted to intervene in the proceedings before
the Board of Dentistry.

         On May 14, 1998, the Board held a hearing on Dr. Hunter’s petition. At the hearing, Dr.
Fulks testified that he performs the cosmetic procedures Dr. Hunter sought to perform, and that he
is familiar with the risks involved in such procedures. He testified that the procedures vary widely
in scope and difficulty. He noted that some of the procedures require general anesthesia. In Dr.
Fulks’s opinion, the cosmetic procedures Dr. Hunter sought to perform do not involve the teeth,
jaws, or associated structures. Dr. Fulks asserted that the phrase “teeth, jaws, or associated
structures” as used in the statutory definition of dentistry2 is not synonymous with the “face and
neck,” as maintained by Dr. Hunter. While the “face and neck” include the teeth, jaws, and
associated structures, Dr. Fulks stated that the face and neck also contain “totally unrelated”
structures such as the spinal cord, the carotid arteries, the eyes, and the brain. Dr. Fulks testified that
the phrase “associated structures” as used in the statute meant “things that are either attached to the
mandible [lower jaw] or to the tooth bearing portion of the maxilla [upper jaw] . . . as well as things
that attach to that and cross it at some point in time.” Dr. Fulks stated that while oral maxillofacial
surgeons such as Dr. Hunter have routinely performed some cosmetic procedures, these procedures
were performed only within the confines of the teeth, jaws, or associated structures. Dr. Fulks


         1
             There is no transcript of the proceedings leading to the Board’s first declaratory order in the record.

         2
           The practice of dentistry is de fined as the diagno sis and treatment of “any disease, pain, deformity, deficiency,
injury or physical condition of the human teeth or jaws, or associated structures.” See Tenn. Code Ann. § 63-5-
108(a)( 1) (Sup p. 2000 ).

                                                             -3-
testified that, in his opinion, only licensed physicians should perform the cosmetic procedures at
issue.

         Dr. J.W. Hudson, D.D.S., an oral maxillofacial surgeon and the program director of the oral
maxillofacial residency program at the University of Tennessee-Knoxville, testified on behalf of Dr.
Hunter. Dr. Hudson, like Dr. Hunter, is a licensed dentist, not a physician, and holds a specialty
certificate in oral and maxillofacial surgery. Dr. Hudson stated that the term “maxillofacial”
includes “the face and its soft tissue component as well as the bony components.” He asserted that
“when we talk about maxillofacial we talk about everything from the forehead down to essentially
the Adam’s apple because all of that is interrelated and we can’t just dissect one out and look at one
little particular spot.” Dr. Hudson noted that the procedures Dr. Hunter sought to perform were
taught as part of the oral maxillofacial residency program at the University of Tennessee and that
he, Dr. Hudson, also performs the procedures. Dr. Hudson acknowledged that, in the oral surgery
program at Vanderbilt University Medical School, graduates of the oral surgery program are licensed
physicians, but asserted that the structure of Vanderbilt’s oral surgery program does not reflect an
overall trend in oral surgery programs.

        Dr. Hunter testified at the hearing on his own behalf. Dr. Hunter said that, during his dental
residency at the University of Tennessee, he had performed rotations in anesthesia, general surgery,
general pathology, and practice management. He acknowledged that, during his dental residency,
he did not perform any of the cosmetic procedures at issue, but asserted that he now routinely
performs them. Dr. Hunter testified that he had been performing such “purely cosmetic” procedures
in his office for the past six to eight years. He explained why he now sought a declaratory order
from the Board:

       I would like the Board to clarify their previous ruling to state that cosmetic
       procedures of the head and neck are part of the practice of dentistry and subspecialty
       of oral surgery in the State of Tennessee. I want this to be accomplished so that I
       won’t have to be back before you again with someone else challenging me again.

Dr. Hunter acknowledged that he advertised his services for such cosmetic procedures in the local
yellow pages under the physician’s section. He said that he did so because he thought it best to
advertise where others performing the same or similar services advertise, and that he did not intend
to represent himself as a licensed physician. He acknowledged that some of the cosmetic procedures
involve putting a patient under general anesthesia for up to eight hours. When asked how he
administered the anesthesia, he responded that “I have a nurse anesthetist to provide anesthesia or
I do it myself.”

       Dr. Hunter said that he had completed between four and five hundred hours of “continuing
education” training in performing the cosmetic procedures, attending programs at, among others,
Louisiana State University, the University of Michigan, the University of Pennsylvania, the
University of Tennessee, and the University of Texas. He said that he had hospital privileges to


                                                 -4-
perform oral maxillofacial surgery at Maury Regional Medical Center, and that he shared
responsibility for head and neck trauma patients with physicians such as plastic surgeons.

        The intervenors offered deposition testimony from Cathleen Pettepher, Ph.D., an anatomy
instructor at Vanderbilt University Medical Center. Dr. Pettepher testified that the “jaw” consisted
of the lower jaw, or mandible, and the upper jaw, or maxilla. She stated that the structures
“associated” with the jaw were the teeth, the muscles that move the jaw in talking and chewing, the
tongue, and the nerves and arteries that supply the muscles and the teeth. Dr. Pettepher
acknowledged that the term “oral maxillofacial” is broader than the word “oral,” and that “oral
maxillofacial” includes the mouth and the areas of the cheek up to the bottom of the eye socket. She
said that the definition of “associate” in Stedman’s Medical Dictionary, namely, “any item or
individual grouped with others by some common factor,” is recognized as authoritative. When asked
whether all the structures of the face are associated with each other, she acknowledged that, to a
certain extent, they are associated:

       Well, you begin with the foundation of the bones and there are several different
       bones that come together to actually form the bones of the face and your skull
       appearance. Laid on top of all those different bones of course would be the various
       muscles that allow for movement of the jaw, movement of your eyelids, flaring of
       your nostrils, et cetera. Those are muscles of facial expression as well as muscles of
       mastication, which means chewing, so they would all be considered aspects of your
       face.

       After the proof was concluded, on May 15, 1998, the Board issued a second declaratory
order. The second order states:

                                    CONCLUSIONS OF LAW

               The Board has determined that Dr. Hunter is a licensed dentist specializing
       in oral and maxillofacial surgery and can perform the aforementioned surgical
       procedures within the scope of his licensure.

                                   REASONS FOR DECISION

       The Board makes this declaratory order in order to provide for the public welfare for
       the residents of Tennessee that they receive adequate and appropriate care from the
       dental community. The definition in the Rules of the Dental Practice Act may be
       interpreted that the definition of the oral maxillofacial specialty as one which permits
       cosmetic procedures relating to the full facial complex.

Therefore, the second declaratory order issued by the Board stated that Dr. Hunter could, within the
scope of his license, perform the cosmetic procedures.


                                                 -5-
        Subsequently, on September 4, 1998, the intervenors filed a petition in the Davidson County
Chancery Court for review of the Board’s decision, pursuant to Tennessee Code Annotated § 4-5-
322(b)(1). The petition asserted that the Board’s decision was in violation of the statutes governing
the practice of dentistry, was in excess of its statutory authority, was arbitrary and capricious, was
an abuse of discretion, and was unsupported by substantial and material evidence.

        On March 12, 1999, the Attorney General filed a response on behalf of the Tennessee Board
of Dentistry, asserting that there was no substantial and material evidence in the administrative
record to support the Board’s conclusion. Thus, in proceedings before the Chancery Court, the
Board of Dentistry advocated reversal of its own decision. The Attorney General’s response on
behalf of the Board states that the Board’s declaratory order “extends the practice of dentistry
beyond its statutory scope of practice under Tenn. Code Ann. § 63-5-108(a) and raises serious public
health and safety issues.”

       On September 10, 1999, the Chancery Court entered an order reversing the Board’s decision.
The Chancery Court order states that the Board’s decision violates Tennessee Code Annotated § 63-
5-108. It reasons that the specialty of “oral maxillofacial surgery,” provided for in section 63-5-112,
must fall within the scope of dentistry as defined in Tennessee Code Annotated § 63-5-108, and that
the Board’s order “impermissibly expands” the scope of dental practice to areas outside the teeth,
jaws, and associated structures. In a separate note, the Chancery Court stated that the Board
exceeded its authority in promulgating Rule 0460-1-.01(14), by enlarging the specialty of “oral
maxillofacial surgery” to “oral and maxillofacial surgery.”

        Subsequently, the Attorney General filed a motion on behalf of the Board to alter or amend
the Chancery Court’s order. It argued that Tennessee Code Annotated § 63-5-112, which grants the
Board authority to certify specialists in “oral surgery and/or oral maxillofacial surgery” is a
miscodification of the legislation enacted by the General Assembly, which states that the Board has
the authority to certify specialists in “oral surgery and/or oral and maxillofacial surgery.” See 1981
Tenn. Pub. Acts 99 (emphasis added). While the Attorney General sought an amendment of the
Chancery Court order regarding the Board’s promulgation of Rule 0460-1-.01(14), the Attorney
General did not seek to change the ultimate result reached by the Chancery Court. Dr. Hunter filed
a motion to alter or amend as well, but asserted that the corrected statute should alter the outcome
reached by the Chancery Court.

        On November 3, 1999, the Chancery Court entered an amended order, reflecting the
corrected statute, but without affecting its reversal of the Board’s decision. The Chancery Court
stated that the Board’s decision to allow “cosmetic procedures to the ‘full facial complex,’ without
defining what comprises this area in its finding of fact or conclusions of law, impermissibly expands
the scope of dental practice to areas outside the teeth, jaws and associated structures.” The Chancery
Court’s amended order states that the Board’s decision was not supported by substantial and material
evidence, and notes that the testimony of Dr. Pettepher was “persuasive and reasonable.” From this
order, Dr. Hunter now appeals.


                                                 -6-
        On appeal, Dr. Hunter raises four issues. He argues that the Chancery Court misconstrued
the Board’s order because the Board’s order did not allow cosmetic procedures to the “full facial
complex,” but merely concluded that Dr. Hunter was permitted to perform the cosmetic procedures
that he requested within the scope of his license. Second, Dr. Hunter argues that the Board did not
“impermissibly expand” the scope of dentistry under Tennessee Code Annotated § 63-5-108 because
the term “associated structures” is not ambiguous and there was sufficient evidence for the Board
to conclude that cosmetic procedures to the “head and neck” constitute treatment to the teeth, jaws,
and “associated structures.” Third, he argues that the Chancery Court applied an incorrect standard
of review to the agency’s decision, and that there was substantial and material evidence to support
the Board’s decision. Finally, Dr. Hunter argues that the Board did not have to define “full facial
complex” in order to meet the requirements of the Uniform Administrative Procedures Act.

       As in the lower court, the Attorney General argues on appeal that the decision of the
Chancery Court, reversing the decision of the Board of Dentistry, should be affirmed. The Tennessee
Dental Association, the Tennessee Society of Oral and Maxillofacial Surgeons, and the American
Association of Oral and Maxillofacial Surgeons have filed an amici curiae brief in this matter,
arguing that the Chancery Court’s decision should be reversed and the Board’s action upheld. The
amici brief argues that reversal of the Board’s decision is a disservice to patients needing emergency
trauma care and facial reconstruction, who often depend on oral maxillofacial surgeons to perform
such procedures.

       Judicial review of an agency decision is governed by Tennessee Code Annotated § 4-5-
322(h) (1998), which states:

       The court may affirm the decision of the agency or remand the case for further
       proceedings. The court may reverse or modify the decision if the rights of the
       petitioner have been prejudiced because the administrative findings, inferences,
       conclusions or decisions are:

       (1) In violation of constitutional or statutory provisions;

       (2) In excess of the statutory authority of the agency;

       (3) Made upon unlawful procedure;

       (4) Arbitrary or capricious or characterized by abuse of discretion or clearly
       unwarranted exercise of discretion; or

       (5) Unsupported by evidence which is both substantial and material in the light of
       the entire record.

       In determining the substantiality of evidence, the court shall take into account
       whatever in the record fairly detracts from its weight, but the court shall not

                                                 -7-
       substitute its judgment for that of the agency as to the weight of the evidence on
       questions of fact.

See also Sanifill of Tennessee, Inc. v. Tennessee Solid Waste Disposal Control Bd., 907 S.W.2d
807, 809-10 (Tenn. 1995). In reviewing the agency’s decision, the Chancery Court is confined to
the record before the agency. See Tenn. Code Ann. § 4-5-322(g); Sanifill, 907 S.W.2d at 810.
Additionally, the record certified to the Chancery Court constitutes the record on appeal to this
Court. See Tenn. Code Ann. § 4-5-323(b).

       The agency’s findings of fact are reviewed under a “substantial and material evidence”
standard, and do not receive de novo review. See Sanifill, 907 S.W.2d at 810; Southern Ry. Co. v.
Tennessee Bd. of Equalization, 682 S.W.2d 196, 199 (Tenn. 1984). “However, the ‘substantial and
material evidence’ standard in Tenn. Code Ann.§ 4-5-322(h)(5) requires a searching and careful
inquiry that subjects the agency’s decision to close scrutiny.” Sanifill, 907 S.W.2d at 810 (citing
Wayne County v. Solid Waste Disposal Control Bd., 756 S.W.2d 274, 280 (Tenn. Ct. App. 1988)).

        However, the agency’s interpretation of a statute is a question of law. See Sanifill, 907
S.W.2d at 810; Beare Co. v. Tennessee Dep’t of Revenue, 858 S.W.2d 906, 907 (Tenn. 1993). Such
a question of law is reviewed under a de novo standard. See Ridings v. Ralph M. Parsons, Co., 914
S.W.2d 79, 80 (Tenn. 1996).

         Dr. Hunter argues first that the Chancery Court misconstrued the Board’s declaratory order
as allowing for cosmetic procedures to the “full facial complex.” The Board states in its declaratory
order that “[t]he definition in the Rules of the Dental Practice Act may be interpreted that the
definition of the oral maxillofacial specialty as one which permits cosmetic procedures relating to
the full facial complex.” The order of the Chancery Court, reversing the Board’s declaratory order,
states:

       The Board determined that the surgical procedures listed in Dr. Hunter’s Petition for
       Declaratory Order were within the scope of his licensure. The Board reasoned “[t]he
       definition in the Rules of the Dental Practice Act may be interpreted that the
       definition of the oral maxillofacial specialty as one which permits cosmetic
       procedures relating to the full facial complex.” The Board did not elaborate on the
       meaning of “full facial complex” in its declaratory order.

Clearly, the Board’s declaratory order “permits cosmetic procedures relating to the full facial
complex,” and this was understood by the Chancery Court. This argument is without merit.

        Dr. Hunter next argues that the term “associated structures,” as used in Tennessee Code
Annotated § 63-5-108, is not ambiguous, and that the Chancery Court should not have reversed the
Board’s decision because it was supported by “substantial and material evidence.” Under Tennessee
Code Annotated § 4-5-322(h), the agency’s decision may be reversed or modified if it is “[i]n
violation of constitutional or statutory provisions; . . . [a]rbitrary or capricious or characterized by

                                                  -8-
abuse of discretion or clearly unwarranted exercise of discretion; or [u]nsupported by evidence
which is both substantial and material in the light of the entire record.” Therefore, if the agency’s
decision is contrary to statutory provisions, it may be reversed or modified, regardless of whether
it is supported by substantial and material evidence.

         Tennessee Code Annotated § 63-5-108 defines the scope of dentistry and the areas in which
a dentist may lawfully practice. The specialty of “oral and maxillofacial surgery,”3 authorized in
Tennessee Code Annotated § 63-5-112 (1998), must fall within the scope of the practice of dentistry.
Thus, to determine whether the Board’s decision is contrary to statutory provisions, we must
examine whether the Board may declare that a dentist and specialist in “oral and maxillofacial
surgery” is permitted to perform such cosmetic procedures under section 63-5-108. Section 63-5-
108(a)(1) states “[a]ny person is deemed to be practicing dentistry who: (1) Diagnoses, prescribes
for or treats any disease, pain, deformity, deficiency, injury or physical condition of the human teeth
or jaws, or associated structures.” (Emphasis added.) Dr. Hunter argues that the phrase “associated
structures” indicates that the legislature sought to include the cosmetic procedures at issue within
the scope of dentistry.

         When construing statutes, the role of the court is to ascertain and give effect to legislative
intent. Myint v. Allstate Ins. Co., 970 S.W.2d 920, 924 (Tenn. 1998). To determine legislative
intent, the court should look to the natural and ordinary meaning of the language used in the statute
and should not use a forced or strained construction of the statute’s language. Id.

        The meaning of “associated structures” is not so readily apparent as “teeth or jaws.” In
determining whether “associated structures” includes all the components of the face and neck, as Dr.
Hunter advocates, the reviewing court is not required to give deference to the Board’s decision. See
Tennessee Medical Ass’n v. Board of Registration in Podiatry, 907 S.W.2d 820, 825 (Tenn. Ct.
App. 1995). In Podiatry, the Court held that the issue of whether the term “foot” included the ankle,
as “foot” is used in the statute defining the practice of podiatry, was a matter of statutory
interpretation that did not require the expertise of the Podiatry Board. Id. Likewise, in this case, the
issue is whether the legislature intended to include cosmetic procedures to all components of the
face and neck within the practice of dentistry in utilizing the phrase “teeth or jaws, or associated
structures” in Tennessee Code Annotated § 63-5-108(a)(1).

       In this case, the statute defines the practice of dentistry as the diagnosis and treatment of “any
disease, pain, deformity, deficiency, injury or physical condition of the human teeth or jaws or
associated structures.” See Tenn. Code Ann. § 63-5-108(a)(1). Dr. Hunter’s specialty, oral and
maxillofacial surgery, is a specialty that must fit within this definition of dentistry.




        3
          The parties do not dispute that Tennessee Code Annotated § 63-5-112 is miscodified and should allow the
Board to certify spec ialists in “[o]ral su rgery an d/or oral an d max illofacial surg ery.”

                                                      -9-
        In the order that is the subject of this appeal, the Board of Dentistry notes that Dr. Hunter
sought to perform blepharoplasty (eye lifts), rhytidectomy (face lifts), rhinoplasty (nose jobs),
otoplasty (tacking back ears), liposuction (removal of fat), chemical skin peels, dermabrasion
(abrasion of skin), and the “esthetic reconstruction” of both benign and malignant lesions anywhere
on the head or neck. The Board declared that, within his license as a dentist, Dr. Hunter “can
perform the aforementioned surgical procedures. . . .” There were no restrictions placed on Dr.
Hunter’s ability to perform such procedures.

         As it is written, the Board’s declaratory order appears to be a blanket authorization for Dr.
Hunter, a dentist, to advertise and perform in his office eye lifts, nose jobs, face lifts and other such
procedures normally performed by a licensed physician specializing in plastic surgery. The amici
brief rightly notes that oral and maxillofacial surgeons such as Dr. Hunter frequently must participate
in treating patients who have suffered facial trauma or other problems that necessitate extensive
reconstructive surgery, and that there is not always a “bright line” distinction in the responsibilities
of a physician who is a plastic surgeon and a dentist who is an oral and maxillofacial surgeon such
as Dr. Hunter. We recognize that this is necessary and that an oral and maxillofacial surgeon may
perform some aspects of these cosmetic procedures in some instances. We hold merely that the
definition of dentistry contained in Tennessee Code Annotated § 63-5-108(a)(1) does not blanketly
authorize a dentist, even an oral and maxillofacial surgeon, to perform cosmetic procedures such as
face lifts and nose jobs. Consequently, we affirm the Chancery Court’s reversal of the decision of
the Board of Dentistry. We do not hold that an oral and maxillofacial surgeon such as Dr. Hunter
may never perform any aspect of such cosmetic procedures, nor do we address the parameters under
which such procedures may be performed. We hold only that the broad authorization contained in
the Board’s declaratory order is contrary to Tennessee Code Annotated § 63-5-108(a)(1). The
remaining issues raised on appeal are pretermitted.

       The decision of the Chancery Court is affirmed. Costs are taxed to the Appellant, William
L. Hunter, III, D.D.S., and his surety, for which execution may issue if necessary.



                                                         ___________________________________
                                                         HOLLY KIRBY LILLARD, JUDGE




                                                  -10-